Wiggins, J.
¶67 (concurring in part in dissent) — I concur in part in the result reached by the dissenting opinion.
¶68 I agree with the lead opinion’s conclusion that Washington’s Law Against Discrimination’s (WLAD)20 definition of “employer” is not facially unconstitutional, answering no to the first certified question. However, WLAD’s exclusion of religious nonprofit organizations from the definition of “employer,” under RCW 49.60.040(11), is unconstitutional as applied to Larry Ockletree.
¶69 As presented to us, the second certified question is:
If not [facially unconstitutional], is Wash. Rev. Code § 49.60-.040(ll)’s exemption unconstitutional as applied to an employee claiming that the religious non-profit organization discriminated against him for reasons wholly unrelated to any religious purpose, practice, or activity?
Order Certifying Question to Wash. Supreme Ct. at 4.1 believe the proper inquiry should be:
If not [facially unconstitutional], is Wash. Rev. Code section 49.60.040(ll)’s exemption unconstitutional as applied to an employee of a religious non-profit organization whose job description and responsibilities are wholly unrelated to any religious practice or activity?
¶70 The original second certified question improperly focused on whether the employer discriminated on religious grounds, which requires courts to engage in excessive entanglement with religious doctrines and practices. Washington courts would be asked to determine what constitutes a particular religion’s purpose, practice, and activity and *806determine whether the reason for the discrimination is related. This is an intrusive inquiry into religious doctrine.
¶71 Instead, I believe the constitutionality of the exemption depends entirely on whether the employee’s job responsibilities relate to the organization’s religious practices. In other words, RCW 49.60.040(11) is constitutionally applied in cases in which the job description and responsibilities include duties that are religious or sectarian in nature. This test permits an objective examination of an employee’s job description and responsibilities in the organization.
¶72 Regarding the first certified question, I would answer that the statute is not facially unconstitutional. I agree with the dissent that the exemption of religious and sectarian organizations in RCW 49.60.040(11) is subject to scrutiny under the privileges and immunities clause of article I, section 12 of the Washington Constitution. But I depart from the dissent because I agree in part with the lead opinion’s conclusion that there is a reasonable ground for the exemption for religious and sectarian organizations. Lead opinion at 783. As the lead opinion explains, it was reasonable for the legislature to exempt religious nonprofit organizations from the definition of “employer” in order to promote two goals: avoiding excessive entanglement with religious doctrines and practices and facilitating the free exercise of religion guaranteed by our Washington Constitution.
¶73 But the exemption is reasonable only to the extent that it relates to employees whose job responsibilities relate to the organization’s religious practices. When the exemption is applied to a person whose job qualifications and responsibilities are unrelated to religion, there is no reasonable ground for distinguishing between a religious organization and a purely secular organization. Therefore, I agree with the dissent that the exemption is invalid when applied to an employee like Ockletree, assuming that there is no relationship between his duties and religion or religious practices.
*807¶74 For these reasons, I would answer the first certified question no and the second revised certified question yes.

 Ch. 49.60 RCW.